      "~   --,.,   ·~-'-""',•"

                   AO 2458 (Rev~ 02/08/2019) Judg1nent in a Cri1ninal Petty Case (Modified)                                                                                Page I ofl   5
                                                        UNITED STATES DISTRICT COURT
                                                                   SOUTHERN DISTRJCT OF CALIFORNIA

                                         United States of America                                                 JUDGMENT IN A CRIMINAL CASE
J                                                   v.                                                            (For Offenses Con1mitted On or After November l, 1987)

[,
"                                     Juan Daniel Peralta-Martinez                                                Case Number: 3:19-mj-22263
1:-

1
                                                                                                                  Marc B. Geller
I                                                                                                                 Defendant's Attorney

I                  REGISTRATION NO. 86115479
I
I                  THE DEFENDANT:
                    l2$I pleaded guilty to count(s) I of Complaint
                                                               ~~~~~~~~~~~~~~~~~~~~~~~~~~~



                     D was found guilty to count(s)
                       after a plea of not guilty.
                       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

                   Title & Section                    Nature of Offense                                                                              Count Number(s)
                   8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                                    I

                     D The defendant has been found not guilty on count(s)                                    ~~~~~~~~~~~~~~~~~~~




                     D Count(s)                                                                                    dismissed on the motion of the United States.

                                                               IMPRISONMENT
                          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
                   imprisoned for a term of:

                                                    D TIME SERVED                                             a             J_O
                                                                                                                            1

                                                                                                                                                        days

                     lZl Assessment: $10 WAIVED lZl Fine: WAIVED
                     12$1 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                     the defendant's possession at the time of arrest upon their deportation or removal.
                     D Court recommends defendant be deported/removed with relative,                             charged in case


                        IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
                   of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
                   imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
                   United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                               Wedrresday, June 5, 2019
 !-                                                                                                            Date'of Imposition of Sentence
'!
                    Received       ,.>l \ If)-~
                                  DU~M
                                                                              F..,
                                                                                 ,,   ~-~
                                                                                      '! 1.-
                                                                                            ~.
                                                                                            ll
                                                                                                 P""
                                                                                                 J\ll=
                                                                                                 ,,
                                                                                      !.-''"""'"''_(=·
                                                                                                         D
                                                                                                         ""




                                                                              JUN 0 5 2019
                                                                    CLER'~, U.!:>. DISTRICT COURT
                                                                 SOUTHL!<.·i Dii;TRICT OF CALIFORNIA
                    Clerk's Office Copy                          BY                          DEPUTY                                                            3: l 9-mj-22263
